FILED
                            NOT FOR PUBLICATION
                                                                               JUN 17 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PEDRO BUCIO ABARCA,                              No.   18-72458

              Petitioner,                        Agency No. A087-749-599

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 14, 2022**
                               Pasadena, California

Before: RAWLINSON and CHRISTEN, Circuit Judges, and SIMON,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
      Pedro Bucio-Abarca (Bucio-Abarca), a citizen of Mexico, petitions for

review of the Immigration Judge’s (IJ’s) negative reasonable fear determination

and the IJ’s finding that Bucio-Abarca was not a credible witness. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      We review an IJ’s negative reasonable fear determination for substantial

evidence and must uphold the determination “unless, based on the evidence, any

reasonable adjudicator would be compelled to conclude to the contrary.”

Bartolome v. Sessions, 904 F.3d 803, 811 (9th Cir. 2018) (citation and internal

quotation marks omitted).

      1. Substantial evidence supports the IJ’s determination that Bucio-Abarca

failed to show that the harm he feared was on account of a protected ground.

      Bucio-Abarca testified that his fear of returning to Mexico stems from an

incident in 2009. Bucio-Abarca was driving on a highway in California when he

was stopped by Immigration officials. The officials asked if they could search the

vehicle, and Bucio-Abarca stated that the vehicle belonged to someone else.

Bucio-Abarca was detained, processed, and allowed to return to Mexico. After

returning to Mexico, Bucio-Abarca learned that officers had impounded the

vehicle, found drugs inside, and issued a warrant for his arrest. The owner of the

vehicle contacted Bucio-Abarco and asked for his location in Mexico and a


                                          2
description of his clothing. Subsequently, unknown individuals in a truck arrived

and took Bucio-Abarca to a house where they “tied [his] feet and chest,” “pull[ed]”

his body, slapped him, and demanded to know where the drugs from the vehicle

were. When asked why the assailants harmed him, Bucio-Abarca responded:

“Because they wanted their drugs.” Bucio-Abarca testified that the same

individuals threatened him on a second occasion and stated: “[R]emember what

we told you? You have to pay whatever they took away from you over there.”

      Bucio-Abarca maintains that he was targeted based on his membership in the

proposed social groups of “individuals who have interfered with drug trafficking

operations” and “perceived drug traffickers.” Bucio-Abarca also asserts that “the

cartel members likely imputed some sort of anti-drug or anti-cartel political

opinion onto him.” However, we have held that a “desire to be free from

harassment by criminals . . . bears no nexus to a protected ground.” Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010), as amended (citation omitted).

Likewise, we have held that “personal retribution is, of course, not persecution on

account of political opinion.” Grava v. INS, 205 F.3d 1177, 1181 n.3 (9th Cir.

2000). Therefore, Bucio-Abarca’s proposed groups are not cognizable for

purposes of withholding of removal. See Santos-Lemus v. Mukasey, 542 F.3d 738,

747 (9th Cir. 2008) (concluding that general opposition to gang activity is not a


                                          3
political opinion), abrogated on other grounds by Henriquez-Rivas v. Holder, 707

F.3d 1081 (9th Cir. 2013) (en banc).

      Further, there is no evidence in the record that Bucio-Abarca was politically

active or made any anti-cartel or anti-drug political statements. See id. (noting the

absence of a protected ground when there was “no evidence in the record that

[petitioners] were politically active or made any anti-gang political statements”)

(citation omitted).1

      2. Bucio-Abarca failed to advance any argument in his Opening Brief that

he is eligible for CAT protection and has therefore waived this issue. See

Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th Cir. 1996). In any event,

Bucio-Abarca presented no evidence that he would be tortured by, or with the

acquiescence of a government official. See Garcia-Milian v. Holder, 755 F.3d

1026, 1033 (9th Cir. 2014), as amended.

      PETITION DENIED.




      1
         Because substantial evidence supports the determination that Bucio-Abarca
failed to establish a nexus between the asserted harm and a protected ground, we
need not address the adverse credibility determination. See Riera-Riera v. Lynch,
841 F.3d 1077, 1081 (9th Cir. 2016) (“The lack of a nexus to a protected ground is
dispositive of [petitioner’s] asylum and withholding of removal claims.”)
                                           4